Citation Nr: 1139956	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a mental disability other than posttraumatic stress disorder (PTSD).

(The issues of entitlement to service connection for disability due to human immunodeficiency virus (HIV), entitlement to service connection for tinnitus, entitlement to service connection for high blood pressure, entitlement to service connection for heart disease, entitlement to service connection for hearing loss, entitlement to service connection for an orthopedic disability, whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2009, the Board denied service connection for PTSD.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By a November 2010 memorandum decision, the Court affirmed the Board's June 2009 denial of the specific claim of service connection for PTSD.  The Court found that the Board did not fail to provide adequate reasons and bases for its decision.  The Court pointed to the Board's findings that the Veteran's lay statements regarding an alleged sexual assault were not credible because they were self-interested and the Veteran had fabricated the truth throughout the claims process by fully altering his alleged stressor three times in a wholesale manner, rather than merely misstating facts.  Furthermore, the Court noted that the Board discounted the probative value of the Veteran's alleged assault based on two investigations that found he had not been the subject of an assault, the lack of in-service records corroborating the alleged assault, and a finding that the only record of an assault was one committed by the Veteran against other servicemen.  Thus, the Court affirmed that part of the Board's decision.

Although the June 2009 denial of service connection for PTSD was affirmed, the Court found that the Board failed to address a claim of service connection for psychiatric conditions other than PTSD, specifically depression.  The Court noted that the record reflects that the Veteran has been treated for depression since 1998, that service treatment records reflect behavioral problems, and that an in-service medical report found that he was in a "paranoid state."  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court addressed a case involving the scope of filed claims.  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id. at 5.

When the Veteran filed his claim in May 1997, he stated that "[he] would like to reopen [his] claim for posttraumatic stress disorder."  Although the Veteran specifically identified PTSD as the claimed disability, according to Clemons, the analysis of the scope of the Veteran's claim does not end with that statement.  With consideration of identified symptoms and information and evidence received by VA, the Veteran's claim is not limited solely to PTSD.  In addition to PTSD, the Veteran has been diagnosed with and treated for multiple psychiatric problems, including mental stress, an acute depression disorder, mental retardation, major depression, alcohol abuse, cocaine abuse, a personality disorder, depressive disorder not otherwise specified, anxiety, and depression.

It is not proper to adjudicate the varying diagnoses as separate claims; rather, one must weigh and assess the nature of the current condition the Veteran suffers from when determining the breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  Consequently, the Court found that the Board failed to address a claim of service connection for a mental disability other than PTSD, and the Court set aside the Board's "implicit denial" of that matter and remanded the claim for adjudication consistent with the November 2010 memorandum decision.

As noted in the June 2009 Board decision, the Veteran's service treatment records document that he was seen in October 1966 for a psychiatric evaluation.  The psychiatrist indicated that the Veteran had some undesirable characteristic traits but he was not mentally disturbed so that a medical diagnosis could be provided.  The Veteran was hospitalized for two weeks beginning in December 1966.  He was admitted for low back pain that he claimed was the result of lifting weights.  The diagnosis was mild low back pain and possible malingering.  A neuropsychiatrist evaluated the Veteran during the hospitalization.  The Veteran reported that he was filled with hate and believed that he had been unfairly treated by his command.  The neuropsychiatrist stated that the Veteran's low back pain was psychophysiological and that he was not sure that he could call the Veteran's paranoid state a psychosis.  In January 1967, the psychiatrist who evaluated the Veteran in October 1966 prepared another report.  He found that while the Veteran was suffering from some traits of a personality disorder, he did not show significant psychopathology to warrant a psychiatric diagnosis or disease.

In view of the evidence from service and the fact that the Veteran has been diagnosed with multiple mental disabilities other than PTSD, the Board finds that the claim should be remanded in order to schedule the Veteran for a VA psychiatric examination.  Additionally, an opinion should be provided that addresses whether the Veteran has a mental disability other than PTSD that is attributable to his active military service.

The Board notes that the Veteran underwent VA examination in March 2010 while the case was pending at the Court.  The VA examiner provided diagnoses of recurrent major depression without psychosis and PTSD.  The examiner concluded that the Veteran's allegations of manifesting major depression linked to the service are more likely than not.  The examiner linked the Veteran's depression to his history of an assault while on active duty.  The Board does not find this examination to be adequate because, as detailed in the June 2009 decision, the Board found that the Veteran was not sexually or personally assaulted during active military service.  The March 2010 VA examiner's opinion was based on an inaccurate premise and thereby overlooked the in-service records as noted by the Court in its remand.  Consequently, another examination is necessary to address all the various diagnoses of record other than PTSD.

In view of the characterization of the Veteran's claim, he should be sent a letter notifying him of the information and evidence necessary to substantiate a claim of service connection for a mental disability other than PTSD to comply with the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Baltimore, Maryland.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for a mental disability other than PTSD.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent treatment records (since May 2009) from the Baltimore VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for psychological testing and a VA psychiatric examination by a psychiatrist who has not previously examined the Veteran.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Psychological testing should be conducted with a view toward determining whether the meets the criteria for a diagnosis of any acquired psychiatric disorder.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-IV.   The examiner should review the psychological test results, examine the Veteran, and provide an opinion as to the medical probabilities that the Veteran has any current psychiatric disorder that had its onset during, or is otherwise attributable to, his active military service (or that a psychosis manifested within one year of the Veteran's separation from active service).  Consideration of post-service onset should also be addressed.  An opinion should be provided for each identified psychiatric disorder.  For the purposes of the medical opinion, the examiner should accept as fact that the Veteran was not sexually or personally assaulted during active military service, that he did not recover dead bodies in the Chesapeake Bay while serving in the Coast Guard, and that he did not serve in the Republic of Vietnam or engage in combat with the enemy during active military service.  All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  After undertaking any other development deemed appropriate, adjudicate the claim of service connection for a mental disability other than PTSD.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

